PER CURIAM.
Upon a review of the evidence, we are of the opinion that the contract in suit is not fair and conscionable, and therefore cannot be upheld.
The court below permitted the plaintiff to show what services he rendered under the contract, but refused to allow the defendant to prove the value thereof. We think, under the circumstances, that this was error. Matter of Pieris, 82 App. Div. 466, 470, 81 N. Y. Supp. 927.
*780We are also of the opinion that the court erred in refusing to permit the defendant to prove the practice and procedure in the Second Department relative to condemnation proceedings, since such testimony-tended to show that the plaintiff had been guilty of neglect in the case. For these reasons the judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.